Citation Nr: 1504820	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-48 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for internal hemorrhoids.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing is included in the evidence of record.

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that further development is warranted to with respect to the claims on appeal.  

In March 2104, the Board remanded the claim for an increased rating for PTSD and instructed that a new VA psychiatric examination be performed.  In this regard, the Board directed the examiner to provide a Global Assessment of Functioning (GAF) score and explain the significance of that score.  A VA examination was performed in April 2014, but it does not include a GAF score or an explanation as to why a GAF score was not provided.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.

Also pursuant to the March 2014 Board remand, the Veteran was afforded a VA examination in April 2014 to assess the severity of his service-connected hemorrhoids.  However, the associated April 2014 examination report contains inadequate findings to evaluate the Veteran's disability.  Although directed by the remand, the April 2014 examiner did not address the size of the Veteran's internal hemorrhoids or whether they are thrombotic, irreducible, and have excessive redundant tissue.  Thus, the April 2014 examination report does not comply with the Board's remand directives and does not include findings sufficient with which to decide the claim on appeal.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the deficiencies with the April 2014 VA examination reports, the Veteran must be afforded new examinations to assess the severity of his service-connected PTSD and hemorrhoids disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all outstanding VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completion of all necessary records development, the AOJ must afford the Veteran a psychiatric examination, to be performed by an examiner who has not previously examined the Veteran, to determine the severity of his service-connected PTSD.  The Veteran's entire electronic files must be made available to the examiner, and the examination report must reflect that the examiner reviewed these records.  All tests and studies deemed necessary must be performed.

All pertinent symptomatology and findings should be reported in detail.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's Rating Schedule.  A complete rationale must be provided for any opinion expressed.

3.  Then, the RO must afford the Veteran an appropriate examination, to be performed by an examiner who has not previously examined the Veteran, to determine the current severity of his service-connected hemorrhoids.  The Veteran's entire electronic files must be made available to the examiner, and the examination report must reflect that the examiner reviewed these records.  All tests and studies deemed necessary must be performed, and all pertinent symptomatology and findings must be reported in detail. 
 
Following a clinical examination and a review of the evidence of record, to include consideration of the
Veteran's statements, the examiner must comment upon the size of the hemorrhoids and address whether they are thrombotic, irreducible, or have excessive redundant tissue.

4.  The AOJ must review each examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completion of the foregoing actions, and any other development deemed necessary, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




